Order of Appellate Division reversed and that of County Court reinstated in a memorandum. The order of the Appellate Division should be reversed and that of the County Court reinstated upon the ground that the indictment fails to state facts sufficient to constitute the crimes charged., Sections 1841 and *6961857 of the Penal Law, alleged to have been violated by appellant, apply only to willful neglect or omission to perform duties specifically enjoined by law. That refers to some duty or duties more definitely enjoined by 1-aw than appellant’s general responsibility for the management and supervision of the .personnel of the Nassau County Children’s Shelter.
Concur: Chief Judge Fuld and Judges Van Voorhis, Scileppi, Bergan and Breitel. Judge Burke dissents and votes to affirm as to the fifth and eighth counts of the indictment which charge neglect of duty on the part of the appellant under Ordinance No. 94 of the County of Nassau, and section 1857 of the Penal Law (see, also, People v. Meakim, 133 N. Y. 214), on the ground that it is self-evident that the failure of the Director of the Children’s Shelter to report to his superiors or the police charges coming to bis attention that a specific employee had sexual intercourse with one of the young girls in his care and that another specific employee had impaired the morals of another young female ward constituted criminal neglect of duty. Judge Keating dissents and votes to affirm as to the fourth, fifth, seventh and eighth counts of the indictment.